Citation Nr: 0009486	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  92-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for epidermal inclusion 
cysts.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1978.  He served on active duty for training from May 1967 to 
September 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1990 rating action 
in which the RO denied service connection for an acquired 
psychiatric disability, to include PTSD, and from a May 1991 
rating action in which the RO denied service connection for 
bilateral hearing loss, tinnitus, chronic left ear otitis 
media, and recurrent sebaceous cysts.  In a decision dated in 
March 1993, the Board remanded the case for additional 
development of the record.  In a March 1995 rating action, 
the RO denied service connection for each issue.  In a 
decision dated in February 1996, the Board denied service 
connection for chronic otitis media of the left ear and 
remanded the issues of service connection for an acquired 
psychiatric disability, to include PTSD, bilateral hearing 
loss, tinnitus, and recurrent sebaceous cysts for further 
development of the issues.  In an October 1999 rating action, 
the RO granted service connection for bilateral hearing loss 
and tinnitus, hence these issues are no longer on appeal.  
However, the RO continued to deny service connection for an 
acquired psychiatric disability, to include PTSD, and 
recurrent sebaceous cysts.  These issues are now again before 
the Board.

The Board notes that based on current VA examination 
findings, the issue of entitlement to a disability manifested 
by recurrent sebaceous cysts is more appropriately 
characterized as epidermal inclusion cysts which is noted in 
the statement of issues. 

The veteran was afforded a hearing before an RO hearing 
officer in September 1991.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, will be 
addressed in the Remand below.  


FINDING OF FACT

With resolution of the benefit of doubt in the veteran's 
favor, currently diagnosed epidermal inclusion cysts are 
related to service.


CONCLUSION OF LAW

Epidermal inclusion cysts were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background


A review of the veteran's service medical records reveals 
that on entrance examination in March 1967, there were no 
findings or diagnosis of cystic lesions.  In a September 1972 
treatment record, it was noted that the veteran had a cystic 
lesion above his left eye.  The growth was not painful.  The 
veteran stated that he had had the cyst for the past two 
years.  The cyst was surgically removed in February 1973.  In 
a follow-up treatment record in February 1973, it was noted 
that the site of the removal of the cyst was healing well 
with no edema or erythmia.  The discharge examination was 
negative for any findings, treatment, or diagnosis of cystic 
lesions.

In a June 1990 outpatient treatment record, a growth was 
noted the back on the veteran's back that had been there for 
one month.  The growth was observed to be  2 to 3 centimeters 
wide and described as a erythematous nodule.  It was tender 
and there was drainage.  The assessment was inclusion cyst.  
In a July 1990 VA outpatient treatment record, the veteran 
was seen with complaints of cysts on his back, neck, left 
axilla, and scrotum.  Medication was prescribed and the 
veteran was requested to return to the clinic in two weeks 
for excision of the axillary cyst and the cyst on his back.

At a September 1991 hearing before an RO hearing officer, the 
veteran testified that he has had recurrent cysts  on his 
back, shoulders, and groin since his service in Vietnam.

In a December 1995 VA treatment record, it was noted that the 
veteran had a cyst on his back for 2 years.  The impression 
was active lesion.  He was referred to the dermatology clinic 
for treatment of the cyst.  

Following appellate review in February 1996, the issue of 
entitlement to a disability manifested by recurrent sebaceous 
cysts was remanded to the RO for further development of the 
record.  The RO was instructed to provide the veteran with a 
VA dermatological examination to ascertain whether his 
disability manifested by recurrent sebaceous cysts was 
currently present, and if so, whether it was initially 
manifested during his period of active service.

The veteran was afforded a VA dermatological examination in 
November 1996.  On the request for examination worksheet, the 
RO specifically noted that the veteran's claims file be 
provided to the examiner.  The veteran provided a history of 
carbuncles on his back and forehead which he claimed started 
after he returned from service in Vietnam.  On examination, 
there was multiple scars on the sites indicated by the 
veteran including a small dimple on the left forehead, 
indicative of previous surgery.  On his back, there were 
three linear surgical excision sites and one which showed 
central dimple-like scar with surrounding hypopigmentation.  
There were two or three epidermal inclusion cysts on the 
back.  The assessment was multiple epidermal inclusion cysts.  
It was the examiner's opinion that the veteran's multiple 
epidermal inclusion cysts were probably exacerbated by his 
service in Vietnam.  Therefore, there was probably some 
relationship of the cysts to his military service. 

The veteran was afforded a subsequent VA dermatological 
examination in February 1999.  The examiner noted that the 
claims folder was reviewed prior to the examination.  On 
examination, there were well-healed scars on his forehead, 
posterior neck, and upper back.  There were several large 
plugged comedones across the back.  There were several 
acneform papules across the buttocks and a cystic papule in 
the perianal area.  There was several superficial cystic 
papules over the scrotum.  The assessment was epidermal 
inclusion cysts.  The examiner stated that epidermal cysts 
can occur on anyone and that they are more prevalent in 
certain families.  Continual exposure to a hot, humid, and 
dirty climate may actually aggravate the condition and could 
stimulate an increased number of epidermal cysts, although 
they could occur in any environment regardless of the 
person's particular activity or circumstances.  He opined 
that in the veteran's case, his time spent in Vietnam 
certainly could have been an aggravating factor for the cysts 
which developed during that particular time period.  However, 
this would not account for the cysts developing up to the 
present time which tended to be more of a random or familial 
trait.  

II.  Analysis

Initially, the Board finds that the appellant's claim of 
entitlement to service connection for a disability manifested 
by recurrent sebaceous cysts is plausible, or well grounded, 
within the meaning of 38 U.S.C.A. § 5107(a).  The relevant 
facts have been properly developed, and accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. § 
5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation; 
consistent with the facts shown in every case.  When, after 
careful consideration of all the probative evidence, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the appellant.  38 C.F.R. § 
5107(b).  The evidence in the veteran's favor in this case 
includes the veterans service medical records which reveals 
treatment and diagnosis of cystic lesions and current 
diagnosis of epidermal inclusion cysts.  Furthermore, the VA 
examiner in November 1996 related the veteran's current 
condition to service.   The evidence against the appellant in 
this case includes a February 1999 VA examination in which 
the examiner currently diagnosed epidermal inclusion cysts 
but opined that such cysts were not related to service.  Both 
examiners were provided with the veteran's claims folder 
prior to the examinations.  Accordingly, the Board finds that 
there is at least an approximate balance of positive and 
negative evidence regarding the matter of whether the 
veteran's epidermal inclusion cysts are related to service.  
Thus, the existing element of doubt is resolved in favor of 
the veteran.  Hence, the evidence supports a grant of service 
connection for epidermal inclusion cysts.


ORDER

Service connection for epidermal inclusion cysts is granted.



REMAND

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  See 38 C.F.R. § 
3.304(f).

In this case, a review of the veteran's claims folders 
reveals that in a November 1996 VA psychiatric examination, 
the examiner felt that the veteran did not meet the full 
criteria for PTSD.  The veteran was diagnosed with dysthymia.  
In a subsequent February 1999 VA psychiatric examination, the 
examiner stated that the veteran did have PTS.  Both 
diagnoses were based on a review of the claims folders.  

Moreover, the record also reveals that the RO did obtain a 
list of stressors from the veteran as to his war experiences 
and that some of those stressors have been verified by the 
United States Army & Joint Service Environmental Support 
Group (ESG).  However, while the veteran has been diagnosed 
with PTSD (February 1999 examination), critical elements of 
this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided to the examiner by 
the veteran.  It appears that although the examiner was 
provided with the veteran's claims folders for review prior 
to the February 1999 examination, the RO did not provide a 
report of its determination of the verified stressors for use 
by the examiner during the examination.  Furthermore, the 
examiner did not state what stressors, if any, that he used 
to base his diagnosis of PTSD.  In this regard, the Board 
notes that the question of whether the veteran was exposed to 
a stressor in service is a factual determination and VA 
adjudicators are not bound to accept such statement simply 
because treating medical providers have done so.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Wilson v. Derwinksi, 2 Vet. App. 614 (1992).  
Accordingly, further VA psychiatric examination is required 
to include only those stressors that the RO has determined 
are established by the record.  

This case is REMANDED to the RO for the following action:

1.  The RO should make a specific 
determination, based upon the complete 
record, with respect to the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what in-service 
stressor or stressors have been 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.   

          
2.  If, and only if, the RO determines 
that the record establishes the existence 
an in-service stressors or stressors, 
then the RO should schedule a VA 
psychiatric examination to determine the 
nature of any existing psychiatric 
disorders.  The entire claims folder and 
a separate copy of this remand must be 
reviewed by the examiner prior to the 
examination.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those event(s) may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  All necessary studies or 
tests, to include psychological testing 
and evaluation such as the Mississippi 
Scale for Combat-Related PTSD should be 
accomplished. If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s). If additional 
psychiatric disorders are identified, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s). 
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified. The 
report of the examination should include 
a complete rationale for all opinions 
expressed.


After the requested development has been accomplished to the 
extent possible, the RO should again review the record. If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



